IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 7, 2008

                                       No. 07-51162                   Charles R. Fulbruge III
                                                                              Clerk

ATLANTIC CASUALTY INSURANCE COMPANY;

                                                  Plaintiff-Appellee;
v.

FERNANDO DE ANDA, d/b/a REYES CONSTRUCTION; CUTTER
AVIATION, INC.;

                                                  Defendants-Appellants.



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:06-CV-01035


Before HIGGINBOTHAM, STEWART, AND SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Before this court, Defendants-Appellants Fernando De Anda, d/b/a Reyes
Construction and Cutter Aviation, Inc. contend that the district court
erroneously granted Plaintiff-Appellee Atlantic Casualty Insurance Company’s
motion for summary judgment. Having reviewed the parties’ briefs, heard oral
argument, and considered the record under our de novo review, we disagree.
The terms “driveway, parking area, or sidewalk” are unambiguous, and when


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-51162

they are given their plain meaning, see Certain Underwriters at Lloyd’s London
v. C.A. Turner Construction Co. Inc., 112 F.3d 184, 186 (5th Cir. 1997) (“Under
Texas rules of contractual interpretation, if an insurance contract is expressed
in unambiguous language, its terms will be given their plain meaning and it will
be enforced as written.” (internal citation omitted)), none of those terms
encompass an airport taxiway. Accordingly, we AFFIRM.




                                       2